Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
This application contains the special technical features as follows;
Group I, claims 1-10, drawn to  a portable cutting machine including many features that has special technical features of a rotary cutting tool and a notification member, as set forth in the claims.
Group II, claims 11-16, drawn to  a portable machine including many features that has a special technical feature of a main body and a connecting part formed in a main body and a notification member, as set forth in the claims.
Group III, claims 17-20, drawn to a portable machine including many features that has special technical feature of a rotary cutting tool and a hanging hook, as set forth in the claims. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the reasons disclosed above. For an example,
Restriction between groups of claims is proper because an art, Klicker (US 4787145) teaches known subject matters of a portable machine, but the art lacks of the technical features in the groups I-III above. Thus, Applicant is requested to elect one of technical features between the groups I-III.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species, a group, or an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
A telephone call was made to Todd Guise on 05/27/2022 to request an oral election to the above restriction requirement, Applicant’s election without traverse of group I, corresponding claims 1-10 is acknowledged. Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements submitted are being considered by the examiner.
Claim Objections
Claims 3-4 are objected to because of the following informalities:  
Claim 3, line 2 “include(s) a connecting hole(s)” should read –includes a connecting hole--;
Claim 4, line 3 “the connecting hole(s)” should read –the connecting hole--;
  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
Claim 1 limitation “a connecting part for connecting a suspending part that is configured to be suspended from a separate component” and “a notification member…” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
For an example, First, "part" is a generic substitute for “means”; second, the "part" is modified by functional language including “for connecting a suspending part”; and third, the "part" is not modified by sufficient structure to perform the recited function because "connecting" preceding part describes the function, not the structure of the part. It is similar analysis with “a suspending part” and “a notification member…”.
Since the claim limitation(s) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6, line 4 recites “the connecting hold is a U-shaped insert hole formed along a periphery of the connecting part” having two issues. First, “the connecting hold”, there is insufficient antecedent basis for this limitation in the claim. This recitation is indefinite because it is unclear whether the claim inherently has this structure or refers a new structure or refers the previously introduced structures. Second, it is indefinite  because where the metes and bounds of the U-shaped insert hole formed along a periphery of the connecting part be. See connecting parts 42 and 72 in Figures 10, 20, it is more like a recess or a channel.  See https://www.merriam-webster.com/dictionary/hole that is an opening through something. Claims 3-4 have the same issues “hole(s)”. thus, it is unclear what scope to give this language “hole”. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hurn et al (US 5850698) hereinafter Hurn.
Regarding claim 1, Hurn shows a portable cutting machine (Figures 1-10) configured to perform a cutting process comprising: 
an electric motor (Col. 1, line 12 “electric motor”) configured to rotate a rotary cutting tool so as to cut into a cutting material (Figure 4);
a connecting part (103, Figures 5 and 9) for connecting a suspending part (a hook 101. See https://www.merriam-webster.com/dictionary/suspend that is to hang so as to be free on all sides except at the point of support) that is configured to be suspended from a separate component (500, Figure 8); and
a notification member (a spring 104, Figure 9) configured to provide a notification when the connecting part is deformed by an external force (as the claim is written, indicate if the detent cap 103 is broken by an external force, the spring is possible to provide an information or pop out or slid out the barrel 106 as seen in Figure 9).
Regarding claim 2, Hurn shows a handle portion (263, Figure 5) extending along the rotary cutting tool (see a lower portion of the handle, Figure 5) in a forward/rearward direction, wherein the connecting part is provided at a rear part of the handle portion (Figure 5, the barrel 106 including the detent cap 103 is on a rear part of the handle portion since it is not clear where the rear and front parts are).
Regarding claim 3, Hurn shows that the connecting part (103) includes a connecting hole(for receiving the hook 101, Figure 9) into which the suspending member is configured to be inserted.
Regarding claim 4, Hurn shows that the suspending member (101) is configured to be inserted through an inner peripheral side of the notification member and the connecting hole so as to be connected to the connecting part (Figure 9).
Regarding claim 5, Hurn shows that the notification member is a ring-shaped wire (see the spring 104, Figure 9).
Regarding claim 6, as best understood, Hurn shows that the connecting part (103, Figure 9) includes the connecting hole, the connecting hole is a “U-shaped” insertion hole formed along a periphery of the connecting part (see a cross section of the detent cap 103, Figure 9), and
the suspending member is configured to be inserted into the connecting hole so as to be connected to the connecting part (Figure 9).
Regarding claim 7, Hurn shows that the notification member (the spring 104) is configured to provide the notification when moved by the suspending member (Figure 9, when push the hook 101 in a direction B, the spring will provide a notification or a compression spring). 
Regarding claim 10, Hurn shows that the suspending part is attached to the notification member when the notification member is providing the notification (see the discussion in claim 1 above. If the detent cap 103 is broken by an external force, the spring can be provided an information or slid out the barrel as seen in Figure 9).
Claims 1, 7-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Moreau et al (US 2018/0132600) hereinafter Moreau.
Regarding claim 1, this is an alternative rejection, Moreau shows a portable cutting machine (Figures 1-8) configured to perform a cutting process (Para. 12 “a cut-off tool”) comprising: 
an electric motor (Para. 4 “The motor rotates the working part of the tool” and Para. 12 “The power hand tool may be powered by electricity”) configured to rotate a rotary cutting tool so as to cut into a cutting material (Figures 6-8);
a connecting part (two thimbles 164, Figure 2) for connecting a suspending part (a sling 150. Para. 41 “a wire rope”) that is configured to be suspended from a separate component (the sling 150 including another thimble 164,166 is configured to be suspended or hang from a separate component); and
a notification member (110a,110b, Figure 5) configured to provide a notification when the connecting part is deformed by an external force (as the claim is written, if a user applies a pulling force or strongly pulls out the sling in a direction along a handle, the eye 158 can be deformed because it is a wire robe, the connectors 110a, 110b can be rotated or moved or provided an information).
Regarding claim 7, this is an alternative rejection, Moreau shows that the notification member (110a,110b) is configured to provide the notification when moved by the suspending member (see the discussion in claim 1 above). 
Regarding claim 8, Moreau shows that a portion of the notification member is located outside of the connecting part when providing the notification (Figure 2).
Regarding claim 9, Moreau shows that another portion of the notification member is retained within the connecting part when providing the notification (Figure 7).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522. The examiner can normally be reached 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN MICHALSKI can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHAT CHIEU Q DO/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        6/2/2022